            Case 1:18-cv-03145-VEC Document 49 Filed 02/27/20 Page 1 of 1




                        MILMAN LABUDA LAW GROUP PLLC
                                         3000 MARCUS AVENUE
                                               SUITE 3W8                       USDC SDNY

MEMO ENDORSED
                                        LAKE SUCCESS, NY 11042                 DOCUMENT
                                                _________
                                                                               ELECTRONICALLY FILED
                                        TELEPHONE (516) 328-8899               DOC #:
                                        FACSIMILE (516) 328-0082               DATE FILED: 2/27/2020

                                                                   February 27, 2020
  Via ECF

  Hon. Valerie E. Caproni
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, NY 10007

         RE:     Rosero v. Cosmopolitan Interior NY Corporation, et al.
                 Case No.: 18-cv-3145 _____________________________________________

  Dear Judge Caproni:

          This firm represents Defendants in the above-referenced matter. We write jointly with
  counsel for Plaintiff to respectfully request a one (1) week adjournment of the Show Cause
  Hearing, currently scheduled for February 28, 2020 at 10:00 a.m. Since Plaintiff’s January 15,
  2020 letter to the Court, the Parties have remained in communication and ascertained that there
  was one (1) overdue settlement installment. The overdue settlement installment, which is the final
  settlement installment pursuant to the settlement agreement entered into between the parties, has
  been overnighted to Plaintiff’s counsel. Accordingly, the Parties jointly request that the Show
  Cause Hearing be adjourned to allow sufficient time for Plaintiff’s receipt of the check, and for
  the check to clear. As soon as this final settlement installment check clears with the bank, the
  instant dispute will be rendered moot.

         Thank you for your consideration.

                                                Respectfully submitted,

                                                /s/ Brett W. Joseph

  cc: all counsel of record (via ECF)
                                               Application GRANTED. The show cause hearing scheduled for
                                               February 28, 2020, is ADJOURNED sine die.

                                               SO ORDERED.



                                                                           2/72/2020
                                               HON. VALERIE CAPRONI
                                               UNITED STATES DISTRICT JUDGE
